Name: Commission Implementing Regulation (EU) NoÃ 503/2012 of 13Ã June 2012 prohibiting fishing activities for purse seiners flying the flag of or registered in Greece or Italy, fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45Ã ° W, and in the Mediterranean Sea
 Type: Implementing Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  natural environment;  Europe
 Date Published: nan

 14.6.2012 EN Official Journal of the European Union L 153/12 COMMISSION IMPLEMENTING REGULATION (EU) No 503/2012 of 13 June 2012 prohibiting fishing activities for purse seiners flying the flag of or registered in Greece or Italy, fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules on the common fisheries policy (1), and in particular Article 36, paragraph 2 thereof, Whereas: (1) Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (2) fixes the amount of bluefin tuna which may be fished in 2012 in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by European Union fishing vessels. (2) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (3), requires Member States to inform the Commission of the individual quota allocated to their vessels over 24 metres. (3) The Common Fisheries Policy is designed to ensure the long-term viability of the fisheries sector through sustainable exploitation of living aquatic resources based on the precautionary approach. (4) In accordance with Article 36, paragraph 2 of Regulation (EC) No 1224/2009, where the Commission finds that, on the basis of information provided by Member States and of other information in its possession fishing opportunities available to the European Union, a Member State or group of Member States are deemed to have been exhausted for one or more gears or fleets, the Commission shall inform the Member States concerned thereof and shall prohibit fishing activities for the respective area, gear, stock, group of stocks or fleet involved in those specific fishing activities. (5) The information in the Commissions possession indicates that the fishing opportunities for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea allocated to purse seiners flying the flag of or registered in Greece or Italy have been exhausted on 7 June 2012. (6) On 8 June, Greece informed the Commission of the fact that it had imposed a stop on the fishing activities of its purse seine vessel active in the 2012 bluefin tuna fishery as of 8 June 2012 at 8.00. (7) On 3, 5 and 8 June 2012 Italy informed the Commission of the fact that it had imposed a stop on the fishing activities of its 12 purse seine vessels active in the 2012 bluefin tuna fishery, with effect from 3 June for four vessels, with effect of 5 June for four vessels and with effect of 8 June for the remaining four vessels, resulting in the prohibition of all the activities as of 8 June 2012 at 11.30. (8) Without prejudice to the actions by Greece and Italy mentioned above, it is necessary that the Commission confirms the prohibition of fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W and the Mediterranean Sea, as from 8 June 2012 by purse seiners flying the flag of or registered in Greece or Italy, HAS ADOPTED THIS REGULATION: Article 1 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean by purse seiners flying the flag of or registered in Greece shall be prohibited as from 8 June 2012 at 8.00. It shall also be prohibited to retain on board, place in cages for fattening or farming, tranship, transfer or land such stock caught by those vessels as from that date. Article 2 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean by purse seiners flying the flag of or registered in Italy shall be prohibited as from 8 June 2012 at 11.30 at the latest. It shall also be prohibited to retain on board, place in cages for fattening or farming, tranship, transfer or land such stock caught by those vessels as from that date. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 2012. For the Commission, On behalf of the President, Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 25, 27.1.2012, p. 55. (3) OJ L 96, 15.4.2009, p. 1.